FILED
                              NOT FOR PUBLICATION                           NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 IRYNA DUNETS,                                    No. 07-71205

               Petitioner,                        Agency No. A098-700-329

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Iryna Dunets, a native of the former Soviet Union and a citizen of Belarus,

petitions for review of the Board of Immigration Appeals’ order summarily

affirming an immigration judge’s (“IJ”) decision denying her application for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
asylum and withholding of removal. We have jurisdiction under 8 U.S.C. 1252.

We review for substantial evidence adverse credibility findings, Singh v. Ashcroft,

367 F.3d 1139, 1143 (9th Cir. 2004), and we deny the petition for review.

       Substantial evidence supports the IJ’s adverse credibility finding because

Dunets’ testimony and declaration were inconsistent regarding the mistreatment

her father suffered while in detention following Dunets’ disclosure of the

kidnaping scheme, see Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001)

(inconsistencies about the events leading up to applicant’s departure can form the

basis of an adverse credibility determination), and the IJ reasonably found Dunets’

explanations for the discrepancies unconvincing, see Rivera v. Mukasey, 508 F.3d

1271, 1274 (9th Cir. 2007). In the absence of credible testimony, Dunets failed to

demonstrate eligibility for asylum or withholding of removal. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.




NED/Research                              2                                   07-71205